Per Curiam. Danny P. Rodgers, Managing Public Defender for the Eighth Judicial District, North, and court-appointed counsel for Appellant Jerry L. Jones has filed a motion to be relieved as counsel on appeal and for appointment of substitute counsel. The motion reflects that Mr. Rodgers was originally appointed to represent Appellant by the Hempstead County Circuit Court on a charge of violating the Arkansas Hot Check Law. Appellant pled guilty to the charge in August 2000 and was sentenced to three years’ probation. In March 2002, the State filed a petition to revoke Appellant’s probation. Mr. Rodgers was again appointed to represent Appellant on the revocation. Following a hearing in May 2002, Appellant’s probation was revoked and he was sentenced to six years’ imprisonment. The judgment and commitment order was filed on June 4, 2002, and the notice of appeal was filed on June 6.  Mr. Rodgers now seeks to be relieved as counsel on appeal. He asserts that because he is a full-time public defender with a state-funded secretary, he is ineligible for compensation for work performed regarding this appeal, pursuant to this court’s holdings in Rushing v. State, 340 Ark. 84, 8 S.W.3d 489 (2000), and Williams v. State, 347 Ark. 233, 60 S.W.3d 485 (2001) (per curiam). He therefore requests this court to relieve him of his duties on appeal. We grant Mr. Rodgers’s motion to be relieved for good cause shown. See Williams v. State, 347 Ark. 369, 65 S.W.3d 401 (2002) (per curiam). Ms. Lea Ellen Fowler will be substituted as Appellant’s attorney in this matter. Motion granted.